Case 1:21-cv-00287-JSR Document 12 Filed 02/26/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TRUSTEES OF THE DISTRICT COUNCIL NO.9
PAINTING INDUSTRY INSURANCE FUND and
TRUSTEES OF THE DISTRICT COUNCIL NO. 9
PAINTING INDUSTRY ANNUITY FUND and
DISTRICT COUNCIL NO. 9 INTERNATIONAL
UNION OF PAINTERS AND ALLIED TRADES,
A.F.L.-C.LO. Index No.: 1:21-cv-00287 (JSR)

Petitioners,

-against-

A Plus Painting Inc. a/k/a A Plus Painting & Construction,

Nee eee Oe ee ee ee ee ee ee SS”

Respondent.

This action having been commenced on January 13, 2020 by the filing of the Summons and
Petition, and a copy of the Summons and Petition having been served on the Respondent,
A Plus Painting Inc. a/k/a A Plus Painting & Construction, on January 15, 2021 via New York’s
Secretary of State and said Proof of Service having been filed with the Clerk of the Court on February
17, 2021 and the Respondent not having appeared, answered or otherwise moved with respect to the
Petition within the time allowed by law, and the time for appearing, answering or otherwise moving
having expired it is,

ORDERED, ADJUDGED AND DECREED: that the Petitioners have judgment against
Respondent in the liquidated amount of $743.40, which is the principal amount of the arbitration award

that is the subject of the Petition.

 

 

 

 

 

 

q
c
Case 1:21-cv-00287-JSR Document 12 Filed 02/26/21 Page 2 of 2

 

ORDERED, that the Judgment rendered by the court on this day in favor of the Petitioners be

entered as a final judgment against Respondent and the Clerk of the Court is directed to enter such

 

judgment forthwith.

Dated: New York, New York
a— aaf 2021

So Ordered:

BML,

Honorable Jed S. Rakoff, f, U.S.D.J.

 

 

 

 
